DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 January 2021 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0328298 to Yi et al in view of U.S. Patent Application Publication 2009/0074421 to Thaniyavarn.

But Yi fails to expressly disclose an electrode for receiving the electrical signals in the form of voltages from the anatomy.  However, Yi does teach an electrical signal (RF1, 2,….m).  Although an electrode is not expressly stated, an RF signal is taught and the input signal is modulated in relation to the received electrical signal.  The use of electrodes in electro-optical modulator in order to receive, modulate and carry signals is common and one of ordinary skill in the art would have chosen an electrode as a readily available component.  A standard modulator receives a voltage, typically through an electrode.  The voltage would therefore modulate the input signal and produce a modulated signal output.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided an electrode in the form of the voltages.  
Additionally, although Yi does not expressly state the electrical signals received from anatomy, the patentability of a product depends only on the claimed structural limitations of the product and must be distinguished structurally.  Yi teaches an electro-optical modulator system that is substantially identical to that of the claimed limitations of the invention.   

	In regards to claim 2, Yi teaches wherein the electro-optical module includes an optical splitter for receiving the input optical signal and splitting the input optical signal into a plurality of optical subcomponents and a plurality of waveguide elements for receiving and channeling the optical subcomponents.  See Figure 9 where the signals are split after element 84.
	In regards to claim 3, Yi teaches each said optical modulator subsystem is configured to receive one of the optical subcomponents, and wherein each said optical modulator subsystem includes: an associated one of the electrodes for receiving the electrical signals from the anatomy.  But Yi fails to expressly teach an associated one of the electro-optic polymer sections disposed in proximity to the electrode and configured to receive the one of the optical subcomponents and to use the received electrical signals supplied by the electrode to modulate the one of the optical subcomponents to produce the modulated optical output signals in accordance with the received electrical signals.  However, the use of electro-optic polymers in 
In regards to claim 12, Yi teaches the optical source comprises a laser.
Allowable Subject Matter
Claims 4-11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claims 4-11, claims 4-11 has been objected to for the reasons set forth in the previous Office action mailed 22 October 2020.
In regards to claim 13, claim 13 has been objected to for the reasons set forth in the previous Office action mailed 29 June 2020.
Claims 14-20 are allowed.
Claims 14-18 are allowed for the reasons set forth in the previous Office action mailed 29 June 2020.
Claims 19-20 are allowed for the reasons set forth in the previous Office action mailed 22 October 2020.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  None of the documents cited by the Examiner discloses or reasonably suggests the allowable subject matter discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/TINA M WONG/Primary Examiner, Art Unit 2874